Title: Massachusetts Council to John Adams and Francis Dana, 13 January 1780
From: Massachusetts Council,Powell, Jeremiah
To: Adams, John,Dana, Francis


     
      Gentlemen
      Council Chamber Boston January 13th. 1780
     
     The General Assembly having for many Reasons, and for purposes appearing to Them advantagious, taken the Resolution to negociate a Loan of One hundred and fifty Thousand Pounds Sterling in Europe, to be conducted agreeable to the enclosed Instructions given to the Agent Jonathan Loring Austin Esqr. appointed for that purpose.
     The Success of this undertaking is important to This State, and We Wish to guard against every Event that may take place to defeat it. The Consequences in Case of his Death or Captivity, we design to guard against, by this Application to you. If he arrives he will want the Assistance of your Advice and Influence. If he does not, We beg you to undertake, and transact this Business (if consistent with your present Character and Engagements) otherwise appoint some suitable Person for that purpose—That the Expectations of this State be not disappointed, for which we consider this Letter as vesting either of you with sufficient Powers.
     
      I am, In the Name & behalf of the Genl. Assembly With great Esteem, Gentn. Your most Obedt hble Servt
      Jer: Powell Presidt
     
    